Marston, J.
This case was heard with the preceding case of Mrs. Hazen against the town board, as both cases-arose under the same statute. The charge in this case was— first, for having expended the money of the district contrary to law, and without the vote of the district, in the purchase of furniture or apparatus for the school-house; and secondly, for conspiring with Mrs. Hazen in the hiring of her husband as a teacher.
*190McLaren was director, and it appears that at the annual meeting it was moved and carried, “ to fit up the schoolhouse for the winter term,” and in pursuance of this authority some twelve dollars was expended in the purchase of new seats, and there seems to have been a difference of opinion as to the necessity of such a purchase being made.
Under the authority given, the director in the exercise of a sound discretion could make the purchase. Township of Hamtramck v. Holihan 46 Mich. 127.
The other question is disposed of in the Hazen case supra. The proceedings must be quashed and held for naught with costs.
The other Justices concurred.